Exhibit 10.17



 
(LOGO) [t70380001_v1.jpg]
Texas Association of Realtors®
COMMERCIAL LEASE
USE OF THIS FORM BY PERSONS WHO ARE NOT MEMBERS OF THE TEXAS ASSOCIATION OF
REALTORS® IS NOT AUTHORIZED.
®Texas Association of REALTORS®, Inc. 2006

--------------------------------------------------------------------------------

 
Table of Contents

                 
No.
Paragraph Description
Pg.
    No.
Paragraph Description
Pg.
                 
1.
Parties
2
   
22.
Holdover
10
2.
Leased Premises
2
   
23.
Landlord’s Lien & Security Interest
10
3.
Term
2
   
24.
Assignment and Subletting
10
 
A.
Term
     
25.
Relocation
11
 
B.
Delay of Occupancy
     
26.
Subordination
11
4.
Rent and Expenses
3
   
27.
Estoppel Certificates
11
 
A.
Base Monthly Rent
     
28.
Casualty Loss
11
 
B.
First Full Month’s Rent
     
29.
Condemnation
12
 
C.
Prorated Rent
     
30.
Attorney’s Fees
12
 
D.
Additional Rent
     
31.
Representations
12
 
E.
Place of Payment
     
32.
Brokers
12
 
F.
Method of Payment
     
33.
Addenda
13
 
G.
Late Charges
     
34.
Notices
13
 
H.
Returned Checks
     
35.
Special Provisions
13
5.
Security Deposit
4
   
36.
Agreement of the Parties
14
6.
Taxes
4
         
7.
Utilities
4
   
ADDENDA & EXHIBITS (check all that apply)
 
8.
Insurance
5
       
9.
Use and Hours
5
   
o
Exhibit                                                                                                                        
10.
Legal Compliance
6
   
o
Exhibit ___________________________________________________
11.
Signs
6
   
x
Commercial Lease Addendum for Broker’s Fee
 
12.
Access By Landlord
7
   
o
Commercial Lease Expense Reimbursement Addendum
 
13.
Move-In Condition
7
   
o
Commercial Lease Addendum for Extension Option
 
14.
Move-Out Condition
7
   
o
Commercial Lease Addendum for Percentage Rent
 
15.
Maintenance and Repairs
7
   
x
Commercial Lease Parking Addendum
   
A.
Cleaning
     
x
Commercial Landlord’s Rules and Regulations
   
B.
Conditions Caused by a Party
     
o
Commercial Lease Guaranty
   
C.
Repair & Maintenance Responsibility
     
o
Commercial Lease Right of First Refusal Addendum
   
D.
Repair Persons
     
o
Commercial Lease Addendum for Optional Space
   
E.
HVAC Service Contract
     
x
Commercial Leasehold Construction Addendum
   
F.
Common Areas
     
x
IABS
 
G.
Notice of Repairs
     
x
Amendment to Lease Agreement
 
H.
Failure to Repair
     
 
 
 
16.
Alterations
9
   
 
 
17.
Liens
9
   
 
 
18.
Liability
9
         
19.
Indemnity
9
   
 
   
20.
Default
9
   
 
   
21.
Abandonment, Interruption of Utilities, Removal of Property & Lockout
10
         

 
(TAR-2101) 5-26-06
Initialed for Identification by Tenant: HRP,           , and Landlord:
LG,             
Page 1 of 14
               
Hou International Realty, Spring, TX 77380
       
 
Phone: 281-363-2845
  Fax:
Richard Foulkes
   
POWER OF  3
                Produced with ZipForm® by ZipLogix 18070 Fifteen Mile
Road, Fraser, Michigan 48026           www.ZipLogix.com

 
 
 

--------------------------------------------------------------------------------

 
 
 
(LOGO) [t70380001_v1.jpg]
Texas Association of Realtors®
 
COMMERCIAL LEASE
 
USE OF THIS FORM BY PERSONS WHO ARE NOT MEMBERS OF THE TEXAS ASSOCIATION OF
REALTORS® IS NOT AUTHORIZED.
®Texas Association of REALTORS®, Inc. 2006

 

--------------------------------------------------------------------------------



1.
PARTIES:
The parties to this lease are:
           
Tenant:
POWER 3 MEDICAL PRODUCTS, INC.
       
 : and
         
Landlord:
PROJECTS AND DEVELOPMENTS OF HOUSTON, LLC.
                 
2.
LEASED PREMISES:
           
A.
Landlord leases to Tenant the following described real property, known as the
“leased premises,” along with all its improvements (Check only one box):
           
x
(1)
Multiple-Tenant Property: Suite or Unit Number   102   containing
approximately   2980 square feet of rentable area in   Crown Point Professional
Building (project name) at   26202 Oak Ridge Dr. Bldg. A #102   (address)
in   Spring   (city),  Montgomery   (county), Texas, which is legally described
on attached Exhibit ______________________ or as follows:
      Lot 114, Oak Ridge North Sec 1                          
o
(2)
Single-Tenant Property: The real property at:
_____________________________________________________________________________
_____________________________________________________________________________________________________
(address) in ______________________________ (city),
_________________________________ (county), Texas, which is legally described on
attached Exhibit ________________________________ or as
follows:_______________________________________________________________
                                   
B.
If Paragraph 2A(1) applies:
     
(1)
 “Property” means the building or complex in which the leased premises are
located, inclusive of any common areas, drives, parking areas, and walks; and
     
(2)
the parties agree that the rentable area of the leased premises may not equal
the actual or useable area within the leased premises and may include an
allocation of common areas in the Property.
         
3.
TERM:              
A.
Term: The term of this lease is   60   months and   0   days, commencing on:    
             
  July 15, 2010   (Commencement Date) and ending on
                 
  June 30, 2015   (Expiration Date).
 

 
(TAR-2101) 5-26-06
Initialed for Identification by Tenant: HRP,           , and
Landlord: LG,             
Page 2 of 14

         
Produced with ZipForm® by zipLogix 18070 Fifteen Mile Road, Fraser, Michigan
48026 www.zipLogix.com
 
POWER OF  3

 
 
 

--------------------------------------------------------------------------------

 
 

  26202 Oak Ridge Dr. Bldg A #102 Commercial Lease concerning:  Spring, TX 77380

 

 
B.
Delay of Occupancy: If Tenant is unable to occupy the leased premises on the
Commencement Date because of construction on the leased premises to be completed
by Landlord that is not substantially complete or a prior tenant’s holding over
of the leased premises. Landlord will not be liable to Tenant for such delay and
this lease will remain enforceable, In the event of such a delay, the
Commencement Date will automatically be extended to the date Tenant is able to
occupy the Property and the Expiration Date will also be extended by a like
number of days, so that the length of this lease remains unchanged. If Tenant is
unable to occupy the leased premises after the 90th day after the Commencement
Date because of construction on the leased premises to be completed by Landlord
that is not substantially complete or a prior tenant’s holding over of the
leased premises, Tenant may terminate this lease by giving written notice to
Landlord before the leased premises become available to be occupied by Tenant
and Landlord will refund to Tenant any amounts paid to Landlord by Tenant. This
Paragraph 3B does not apply to any delay in occupancy caused by cleaning or
repairs.
       
C.
Unless the parties agree otherwise. Tenant is responsible for obtaining
a certificate of occupancy for the leased premises if required by a governmental
body.
     
4.   RENT AND EXPENSES;
       
A.
Base Monthly Rent: On or before the first, day of each month during this lease.
Tenant will pay Landlord base monthly rent as described on attached Exhibit
________________________________ or as follows:

 
from
July 15, 2010
   to
June 30, 2011
 :
$
5,587.00
 :
from
July 1, 2011
   to
June 30, 2012
 :
$
5,835.00
 :
from
July 1, 2012
   to
June 30, 2013
 :
$
6,084.00
 :
from
July 1, 2013
   to
June 30, 2014
 :
$
6,084.00
 :
from
July 1, 2014
   to
June 30, 2015
 :
$
6,332.00
 :

 

 
B.
First Full Month’s Rent: The first full base monthly rent is due on or before  
July 15,
2010                                                                             
   
_________________________________________________________________________________________________________________.
       
C.
Prorated Rent: If the Commencement Date is on a day other than the first day of
a month. Tenant will pay Landlord as prorated rent, an amount equal to the base
monthly rent multiplied by the following fraction: the number of days from the
Commencement Date to the first day of the following month divided by the number
of days in the month in which this lease commences. The prorated rent is due on
or before the Commencement Date.
       
D.
Additional Rent: In addition to the base monthly rent and prorated rent. Tenant
will pay Landlord all other amounts, as provided by the attached (Check all that
apply.):
   
o
(1)
Commercial Expense Reimbursement Addendum
   
o
(2)
Commercial Percentage Rent Addendum
   
o
(3)
Commercial Parking Addendum
   
o
(4)
 
N/A                                                                                                                                                               
                                                                       
   
All amounts payable under the applicable addenda are deemed to be “rent” for the
purposes of this lease.




 
E.
Place of Payment: Tenant will remit all amounts due Landlord under this lease to
the following person at the place stated or to such other person or place as
Landlord may later designate in writing:
                Name: Project & Development of Houston
LLC                                                                                                                                                                   
        Address: 26202 Oak Ridge Dr. Bldg B. Spring, TX
77380                                                                                                                                     
                                
F.
Method of Payment: Tenant must pay all rent timely without demand, deduction, or
offset, except as permitted by law or this lease. If Tenant fails to timely pay
any amounts due under this lease or if any check of Tenant is returned to
Landlord by the institutions on which it was drawn, Landlord after providing
written notice to Tenant may require Tenant to pay subsequent amounts that
become due under this lease in certified funds. This paragraph does not limit
Landlord from seeking other remedies under this lease for Tenant’s failure to
make timely payments with good funds.



(TAR-2101) 5-26-06
Initialed for Identification by Tenant: HRP,           , and Landlord:
LG,             
Page 3 of 14

         
Produced with ZipForm® by zipLogix 18070 Fifteen Mile Road, Fraser, Michigan
48026 www.zipLogix.com
 
POWER OF  3


 
 

--------------------------------------------------------------------------------

 
 

  26202 Oak Ridge Dr. Bldg A #102 Commercial Lease concerning:  Spring, TX 77380

 

 
G.
Late Charges: If Landlord does not actually receive a rent payment at the
designated place of payment within 5 days after the date it is due. Tenant will
pay Landlord a late charge equal to 5% of the amount due. In this paragraph, the
mailbox is not the agent for receipt for Landlord. The late charge is a cost
associated with the collection of rent and Landlord’s acceptance of a late
charge does not waive Landlord’s right to exercise remedies under Paragraph 20.
       
H.
Returned Checks: Tenant will pay $   25.00  (not to exceed $25) for each check
Tenant lenders to Landlord which is returned by the institution on which it is
drawn for any reason, plus any late charges until Landlord receives payment.
     
5.
SECURITY DEPOSIT:
           
A.
Upon execution of this lease, Tenant will pay $   6,332.00   to Landlord as a
security deposit.
       
B.
Landlord may apply the security deposit to any amounts owed by Tenant under this
lease. If Landlord applies any part of the security deposit during any time this
lease is in effect to amounts owed by Tenant. Tenant must, within 10 days after
receipt of notice from Landlord, restore the security deposit to the amount
stated.
       
C.
Within 60 days after Tenant surrenders the leased premises and provides Landlord
written notice of Tenant’s forwarding address, Landlord will refund the security
deposit less any amounts applied toward amounts owed by Tenant or other charges
authorized by this lease.
     
6.
TAXES: Unless otherwise agreed by the parties, Landlord will pay all real
property ad valorem taxes assessed against the leased premises.
   
7.
UTILITIES:
           
A.
The party designated below will pay for the following utility charges to the
leased premises and any connection charges for the utilities. (Check all that
apply.)




         
N/A
Landlord
Tenant
   
(1)
Water
o
x
o
   
(2)
Sewer
o
x
o
   
(3)
Electric
o
x
o
   
(4)
Gas
x
o
o
   
(5)
Telephone
o
o
x
   
(6)
Trash
o
x
o
   
(7)
Cable
o
o
x
   
(8)
Internet:                                                                                                                                                               
o
o
x
   
(9)
all other utilities
x
o
o




 
B.
The party responsible for the charges under Paragraph 7A will pay the charges
directly to the utility service provider. The responsible party may select the
utility service provider except that if Tenant selects the provider, any access
or alterations to the Property or leased premises necessary for the utilities
may be made only with Landlord’s prior consent, which Landlord will not
unreasonably withhold. If Landlord incurs any liability for utility or
connection charges for which Tenant is responsible to pay and Landlord pays such
amount, Tenant will immediately upon written notice from Landlord reimburse
Landlord such amount.

 
(TAR-2101) 5-26-06
Initialed for Identification by Tenant: HRP,           , and Landlord:
LG,             
Page 4 of 14

         
Produced with ZipForm® by zipLogix 18070 Fifteen Mile Road, Fraser, Michigan
48026 www.zipLogix.com
 
POWER OF  3

 
 
 

--------------------------------------------------------------------------------

 
 

  26202 Oak Ridge Dr. Bldg A #102 Commercial Lease concerning:  Spring, TX 77380

 

 
C.
Notice: Tenant should determine if all necessary utilities are available to the
leased premises and are adequate for Tenant’s intended use.
         
D.
After-Hours HVAC Charges: “HVAC services” means heating, ventilating, and air
conditioning of the leased premises, (Check one box only.)
         
x
(1)
Landlord is obligated to provide the HVAC services to the leased premises only
during the Property’s operating hours specified under Paragraph 9C.
         
o
(2)
Landlord will provide the HVAC services to the leased premises during the
operating hours specified under Paragraph 9C for no additional charge and will,
at Tenant’s request, provide HVAC services to the leased premises during other
hours for an additional charge of $ N/A                    per hour. Tenant will
pay Landlord the charges under this paragraph immediately upon receipt of
Landlord’s invoice. Hourly charges are charged on a half-hour basis. Any partial
hour will be rounded up to the next half hour. Tenant will comply with
Landlord’s procedures to make a request to provide the additional HVAC services
under this paragraph.
         
o
(3)
Tenant will pay for the HVAC services under this lease.
       
8.
INSURANCE:
         
A.
During all times this lease is in effect, Tenant must, at Tenant’s expense,
maintain in full force and effect from an insurer authorized to operate in
Texas:
   
(1)
public liability insurance in an amount not less than $1,000,000.00 on an
occurrence basis naming Landlord as an additional insured; and
   
(2)
personal property damage insurance for Tenant’s business operations and contents
on the leased premises in an amount sufficient to replace such contents after a
casualty loss.
         
B.
Before the Commencement Date, Tenant must provide Landlord with a copy of
insurance certificates evidencing the required coverage. If the insurance
coverage is renewed or changes in any manner or degree at any time this lease is
in effect. Tenant must, not later than 10 days after the renewal or change,
provide Landlord a copy of an Insurance certificate evidencing the renewal or
change.
         
C.
If Tenant fails to maintain the required insurance in full force and effect at
all times this lease is in effect, Landlord may:
   
(1)
purchase insurance that will provide Landlord the same coverage as the required
insurance and Tenant must immediately reimburse Landlord for such expense; or
   
(2)
exercise Landlord’s remedies under Paragraph 20.
         
D.
Unless the parties agree otherwise, Landlord will maintain in full force and
effect insurance for: (1) fire and extended coverage in an amount to cover the
reasonable replacement cost of the improvements of the Property: and (2) any
public liability insurance in an amount that Landlord determines reasonable and
appropriate.
         
E.
If there is an increase in Landlord’s insurance premiums for the leased premises
or Property or its contents that is caused by Tenant. Tenant’s use of the leased
premises, or any improvements made by or for Tenant, Tenant will, for each year
this lease is in effect, pay Landlord the increase immediately after Landlord
notifies Tenant of the increase. Any charge to Tenant under this Paragraph 8E
will be equal to the actual amount of the increase in Landlord’s insurance
premium.
       
9.
USE AND HOURS:
         
A.
Tanant may use the leased premises for the following purpose and no other:
Office and Medical lab
space.                                                                            
           

 
(TAR-2101) 5-26-06
Initialed for Identification by Tenant: HRP,           , and Landlord:
LG,             
Page 5 of 14

         
Produced with ZipForm® by zipLogix 18070 Fifteen Mile Road, Fraser, Michigan
48026 www.zipLogix.com
 
POWER OF  3

 
 
 

--------------------------------------------------------------------------------

 
 

 
26202 Oak Ridge Dr. Bldg A #102
Commercial Lease concerning:
Spring, TX 77380

 

 
B.
Unless otherwise specified in this lease, Tenant will operate and conduct its
business in the leased premises during business hours that are typical of the
industry in which Tenant represents it operates.
       
C.
The Property maintains operating hours of (specify hours, days of week, and if
inclusive or exclusive of weekends and holidays): Monday to Friday from 7:00 AM
to 7:00 PM, Saturdays from 8:00 AM to 2:00 PM, Sundays from 10:00 AM to 2:00 PM
and Holidays from 10:00 AM to 2:00 PM. Lab space will maintain airconditioning
24/7.                                                                                                                                                                                                  
       
10.
LEGAL COMPLIANCE:
     
A.
Tenant may not use or permit any part of the leased premises or the Property to
be used for:
   
(1)
any activity which is a nuisance or is offensive, noisy, or ;
   
(2)
any activity that interferes with any other tenant’s normal business operations
or Landlord’s management of the Property;
   
(3)
any activity that violates any applicable law, regulation, zoning ordinance,
restrictive covenant, governmental order, owners’ association rules, tenants’
association rules, Landlord’s rules or regulations, or this lease;
   
(4)
 
   
(5)
 
   
(6)
 
   
(7)
                       
_____________________________________________________________________________________________________________.
         
B.
 
         
C.
Landlord does not represent or warrant that the leased premises or Property
conform to applicable restrictions, zoning ordinances, setback lines, parking
requirements, impervious ground cover ratio requirements, and other matters that
may relate to Tenant’s intended use. Tenant must satisfy itself that the leased
premises may be used as Tenant intends by independently investigating all
matters related to the use of the leased premises or Property, Tenant agrees
that it is not relying on any warranty or representation made by Landlord,
Landlord’s agent, or any broker concerning the use of the leased premises or
Property.
     
11.
SIGNS:
     
A.
Tenant may not post or paint any signs at, on, or about the leased premises or
Property without Landlord’s written consent. Landlord may remove any
unauthorized sign, and Tenant will promptly reimburse Landlord for its cost to
remove any unauthorized sign.
       
B.
Any authorized sign must comply with all laws, restrictions, zoning ordinances,
and any governmental order relating to signs on the leased premises or Property.
Landlord may temporarily remove any authorized sign to complete repairs or
alterations to the leased premises or the Property.
       
C.
By providing written notice to Tenant before this lease ends, Landlord may
require Tenant, upon move-out and at Tenant’s expense, to remove, without damage
to the Property or leased premises, any or all signs that were placed on the
Property or leased premises by or at the request of Tenant. Any signs that
Landlord does not require Tenant to remove and that are fixtures, become the
property of the Landlord and must be surrendered to Landlord at the time this
lease ends.

 
(TAR-2101) 5-26-06
Initialed for Identification by Tenant: HRP, ______ ,  and Landlord: LG, ______
Page 6 of 14
 
Produced with ZipForm® by zipLogix 18070 Fifteen Mile Road, Fraser, Michigan
48026  www.zipLogix.com
POWER OF 3

 
 
 

--------------------------------------------------------------------------------

 
 

 
26202 Oak Ridge Dr Bldg A #102
Commercial Lease concerning:
SPRING, TX 77380

 
12.
ACCESS BY LANDLORD:
     
A.
During Tenant’s normal business hours Landlord may enter the leased premises for
any reasonable purpose, including but not limited to purposes for repairs,
maintenance, alterations, and showing the leased premises to prospective tenants
or purchasers. Landlord may access the leased premises after Tenant’s normal
business hours if: (1) entry is made with Tenant’s permission; or (2) entry is
necessary to complete emergency repairs. Landlord will not unreasonably
interfere with Tenant’s business operations when accessing the leased premises.
       
B.
During the last      90 days of this lease, Landlord may place a “For Lease” or
similarly worded sign in the leased premises.
     
13.
MOVE-IN CONDITION: Tenant has inspected the leased premises and accepts it in
its present (as-is) condition unless expressly noted otherwise in this lease.
     
14.
MOVE-OUT CONDITION AND FORFEITURE OF TENANT’S PERSONAL PROPERTY:
       
A.
At the time this lease ends, Tenant will surrender the leased premises in the
same condition as when received, except for normal wear and tear. Tenant will
leave the leased premises in a clean condition free of all trash, debris,
personal property, hazardous materials, and environmental contaminants.
       
B.
If Tenant leaves any personal property in the leased premises after Tenant
surrenders possession of the leased premises, Landlord may: (1) require Tenant,
at Tenant’s expense, to remove the personal property by providing written notice
to Tenant; or (2) retain such personal property as forfeited property to
Landlord.
       
C.
“Surrender” means vacating the leased premises and returning all keys and access
devices to Landlord. “Normal wear and tear” means deterioration that occurs
without negligence, carelessness, accident, or abuse.
       
D.
By providing written notice to Tenant before this lease ends, Landlord may
require Tenant, upon move-out and at Tenant’s expense, to remove, without damage
to the Property or leased premises, any or all fixtures that were placed on the
Property or leased premises by or at the request of Tenant. Any fixtures that
Landlord does not require Tenant to remove become the property of the Landlord
and must be surrendered to Landlord at the time this lease ends.
     
15.
MAINTENANCE AND REPAIRS:
     
A.
Cleaning: Tenant must keep the leased premises clean and sanitary and promptly
dispose of all garbage in appropriate receptacles. x Landlord o Tenant will
provide, at its expense, janitorial services to the leased premises that are
customary and ordinary for the property type. Tenant will maintain any grease
trap on the Property which Tenant uses, including but not limited to periodic
emptying and cleaning, as well as making any modification to the grease trap
that may be necessary to comply with any applicable law.
       
B.
Repairs of Conditions Caused by a Party. Each party must promptly repair a
condition in need of repair that is caused, either intentionally or negligently,
by that party or that party’s guests, patrons, invitees, contractors or
permitted subtenants.
       
C.
Repair and Maintenance Responsibility. Except as otherwise provided by this
Paragraph 15, the party designated below, at its expense, is responsible to
maintain and repair the following specified items in the leased premises (if
any). The specified items must be maintained in clean and good operable
condition. If a governmental regulation or order requires a modification to any
of the specified items, the party designated to maintain the item must complete
and pay the expense of the modification. The

 
(TAR-2101) 5-26-06
Initialed for Identification by Tenant: HRP, ______ , and Landlord: LG, ______
Page 7 of 14
 
Produced with ZipForm® by zipLogix 18070 Fifteen Mile Road, Fraser, Michigan
48026  www.zipLogix.com
POWER 3

 
 
 

--------------------------------------------------------------------------------

 
 

 
26202 Oak Ridge Dr. Bldg A #102
Commercial Lease concerning:
Spring, TX 77380

 

 
specified items include and relate only to real property in the leased premises.
Tenant is responsible for the repair and maintenance of its personal property.
(Check all that apply.)

 

          N/A   Landlord    Tenant  
(1)
 
Foundation, exterior walls, roof, and other structural components
 
o
 
x
 
o
 
(2)
 
Glass and windows
 
o
 
x
 
o
 
(3)
 
Fire protection equipment and fire sprinkler systems
 
o
 
x
 
o
 
(4)
 
Exterior & overhead doors, including closure devices, molding locks, and
hardware
 
o
 
x
 
o
 
(5)
 
Grounds maintenance, including landscaping and irrigation systems
 
o
 
x
 
o
 
(6)
 
Interior doors, including closure devices, frames, molding, locks, and hardware
 
o
 
o
 
x
 
(7)
 
Parking areas and walks
 
o
 
x
 
o
 
(8)
 
Plumbing systems, drainage systems, electrical systems, and mechanical systems,
except systems or items specifically designated otherwise
 
o
 
x
 
o
 
(9)
 
Ballast and lamp replacement
 
o
 
x
 
o
 
(10)
 
Heating, Ventilation and Air Conditioning (HVAC) systems
 
o
 
x
 
o
 
(11)
 
Signs and lighting;
                 
(a) Pylon
 
x
 
o
 
o
     
(b) Facia
 
x
 
o
 
o
     
(c) Monument
 
o
 
x
 
o
     
(d) Door/Suite
 
o
 
x
 
o
 
(12)
 
Extermination and pest control, excluding wood-destroying insects
 
o
 
x
 
o
 
(13)
 
Fences and Gates
 
o
 
x
 
o
 
(14)
 
Storage yards and storage buildings
 
o
 
x
 
o
 
(15)
 
Wood-destroying insect treatment and repairs
 
o
 
x
 
o
 
(16)
 
Cranes and related systems
 
x
 
o
 
o
 
(17)
     
x
 
o
 
o
 
(18)
     
x
 
o
 
o
 
(19)
 
All other items and systems.
     
x
 
o

 

 
D.
Repair Persons: Repairs must be completed by trained, qualified, and insured
repair persons.
       
E.
HVAC Service Contract: If Tenant maintains the HVAC system under Paragraph
15C(10), Tenant o is x is not required to maintain, at its expense, a regularly
scheduled maintenance and service contract for the HVAC system. The maintenance
and service contract must be purchased from a HVAC maintenance company that
regularly provides such contracts to similar properties. If Tenant fails to
maintain a required HVAC maintenance and service contract in effect at all times
during this lease, Landlord may do so and charge Tenant the expense of such a
maintenance and service contract or exercise Landlord’s remedies under Paragraph
20.
       
F.
Common Areas: Landlord will maintain any common areas in the Property in a
manner as Landlord determines to be in the best interest of the Property.
Landlord will maintain any elevator and signs in the common area. Landlord may
change the size, dimension, and location of any common areas, provided that such
change does not materially impair Tenant’s use and access to the leased
premises. Tenant has the non-exclusive license to use the common areas in
compliance with Landlord’s rules and restrictions. Tenant may not solicit any
business in the common areas or interfere with any other person’s right to use
the common areas. This paragraph does not apply if Paragraph 2A(2) applies.

 
(TAR-2101) 5-26-06
Initialed for Identification by Tenant: HRP, ______ , and Landlord: LG, ______
Page 8 of 14
 
Produced with ZipForm® by zipLogix 18070 Fifteen Mile Road, Fraser, Michigan
48026  www.zipLogix.com
POWER OF 3

 
 
 

--------------------------------------------------------------------------------

 
 

 
26202 Oak Ridge Dr. Bldg A #102
Commercial Lease concerning:
Spring, TX 77380

 

 
G.
Notice of Repairs: Tenant must promptly notify Landlord of any item that is in
need of repair and that is Landlord’s responsibility to repair. All requests for
repairs to Landlord must be in writing.
       
H.
Failure to Repair: Landlord must make a repair for which Landlord is responsible
within a reasonable period of time after Tenant provides Landlord written notice
of the needed repair. If Tenant fails to repair or maintain an item for which
Tenant is responsible within 10 days after Landlord provides Tenant written
notice of the needed repair or maintenance, Landlord may: (1) repair or maintain
the item, without liability for any damage or loss to Tenant, and Tenant must
immediately reimburse Landlord for the cost to repair or maintain: or (2)
exercise Landlord’s remedies under Paragraph 20.
     
16.
ALTERATIONS:
     
A.
Tenant may not alter, improve, or add to the Property or the leased premises
without Landlord’s written consent. Landlord will not unreasonably withhold
consent for the Tenant to make reasonable non-structural alterations,
modifications, or improvements to the leased premises.
       
B.
Tenant may not alter any locks or any security devices on the Property or the
leased premises without Landlord’s consent. If Landlord authorizes the changing,
addition, or rekeying of any locks or other security devices, Tenant must
immediately deliver the new keys and access devices to Landlord.
       
C.
If a governmental order requires alteration or modification to the leased
premises, the party obligated to maintain and repair the item to be modified or
altered as designated in Paragraph 15 will, at its expense, modify or alter the
item in compliance with the order and in compliance with Paragraphs 16A and 17.
       
D.
Any alterations, improvements, fixtures or additions to the Property or leased
premises installed by either party during the term of this lease will become
Landlord’s property and must be surrendered to Landlord at the time this lease
ends, except for those fixtures Landlord requires Tenant to remove under
Paragraph 11 or 14 or if the parties agree otherwise in writing.
     
17.
LIENS: Tenant may not do anything that will cause the title of the Property or
leased premises to be encumbered in any way. If Tenant causes a lien to be filed
against the Property or leased premises, Tenant will within 20 days after
receipt of Landlord’s demand: (1) pay the lien and have the lien released of
record; or (2) take action to discharge the lien. Tenant will provide Landlord a
copy of any release Tenant obtains pursuant to this paragraph.
   
18.
LIABILITY:
     
A.
 
       
B.
 
     
19.
INDEMNITY:
     
20.
DEFAULT:
       
A.
If Landlord fails to comply with this lease within 30 days after Tenant notifies
Landlord of Landlord’s failure to comply, Landlord will be in default and Tenant
may seek, any remedy provided by law. If, however, Landlord’s non-compliance
reasonably requires more than 30 days to cure. Landlord will not be in default
if the cure is commenced within the 30-day period and is diligently pursued.

 
(TAR-2101) 5-26-06
Initialed for Identification by Tenant: HRP, ______ , and Landlord: LG, ______
Page 9 of 14
 
Produced with ZipForm® by zipLogix 18070 Fifteen Mile Road, Fraser, Michigan
48026  www.zipLogix.com
POWER OF 3

 
 
 

--------------------------------------------------------------------------------

 
 

 
26202 Oak Ridge Dr. Bldg A #102
Commercial Lease concerning:
Spring, TX 77380

 

 
B.
If Landlord does not actually receive at the place designated for payment any
rent due under this lease within 5 days after it is due, Tenant will be in
default. If Tenant fails to comply with this lease for any other reason within
10 days after Landlord notifies Tenant of its failure to comply. Tenant will be
in default.
       
C.
If Tenant is in default, Landlord may: (i) terminate Tenant’s right to occupy
the leased premises by providing Tenant with at least 3 days written notice; and
(ii) accelerate all rents which are payable during the remainder of this lease
or any renewal period without notice or demand. Landlord will attempt to
mitigate any damage or loss caused by Tenant’s breach by using commercially
reasonable means. If Tenant is in default, Tenant will be liable for:
   
(1)
any lost rent;
   
(2)
Landlord’s cost of relatting the leased premises, including brokerage fees,
advertising fees, and other fees necessary to relet the leased premises;
   
(3)
repairs to the leased premises for use beyond normal wear and tear;
   
(4)
all Landlord’s costs associated with eviction of Tenant, such as attorney’s
fees, court costs, and prejudgment interest;
   
(5)
all Landlord’s costs associated with collection of rent such as collection fees,
late charges, and returned check charges;
   
(6)
cost of removing any of Tenant’s equipment or fixtures left on the leased
premises or Property;
   
(7)
cost to remove any trash, debris, personal property, hazardous materials, or
environmental contaminants left by Tenant or Tenant’s employees, patrons,
guests, or invitees in the leased premises or Property;
   
(8)
cost to replace any unreturned keys or access devices to the leased premises,
parking areas, or Property;
   
(9)
any other recovery to which Landlord may be entitled under this lease or under
law.
       
21.
ABANDONMENT, INTERRUPTION OF UTILITIES, REMOVAL OF PROPERTY, AND LOCKOUT:
   
22.
HOLDOVER: If Tenant fails to vacate the leased premises at the time this lease
ends, Tenant will become a tenant-at-will and must vacate the leased premises
immediately upon receipt of demand from Landlord. No holding over by Tenant,
with or without the consent of Landlord, will extend this lease. Tenant will
indemnify Landlord and any prospective tenants for any and all damages caused by
the holdover. Rent for any holdover period will be 2 times the base monthly rent
plus any additional rent calculated on a daily basis and will be immediately due
and payable daily without notice or demand.
   
23.
LANDLORD’S LIEN AND SECURITY INTEREST: To secure Tenant’s performance under this
lease, Tenant grants to Landlord a lien and security interest against all of
Tenant’s nonexempt personal property that is in the leased premises or Property.
This lease is a security agreement for the purposes of the Uniform Commercial
Code, Landlord may file a copy of this lease as a financing statement.
   
24.
ASSIGNMENT AND SUBLETTING: Landlord may assign this lease to any subsequent
owner of the Property. Tenant may not assign this lease or sublet any part of
the leased premises without Landlord’s written consent. An assignment of this
lease or subletting of the leased premises without Landlord’s written consent is
voidable by Landlord. If Tenant assigns this lease or sublets any part of the
leased premises, Tenant will remain liable for all of Tenant’s obligations under
this lease regardless if the assignment or sublease is made with or without the
consent of Landlord.

 
(TAR-2101) 5-26-06
Initialed for Identification by Tenant: HRP, ______ , and Landlord: LG, ______
Page 10 of 14
 
Produced with ZipForm® by zipLogix 18070 Fifteen Mile Road, Fraser, Michigan
48026  www.zipLogix.com
POWER OF 3

 
 
 

--------------------------------------------------------------------------------

 
 

 
26202 Oak Ridge Dr. Bldg A #102
Commercial Lease concerning:
Spring, TX 77380

 
25.
RELOCATION:
     
o
A.
By providing Tenant with not less than 90 days advanced written notice, Landlord
may require Tenant to relocate to another location in the Property, provided
that the other location is equal in size or larger than the leased premises then
occupied by Tenant and containe similar leasehold improvements. Landlord will
pay Tenant’s reasonable out-of-pocket moving expenses for moving to the other
location. “Moving expenses” means reasonable expenses payable to professional
movers, utility companies for connection and disconnection fees, wiring
companies for connecting and disconnecting Tenant’s office equipment required by
the relocation, and printing companies for reprinting Tenant’s stationary and
business cards. A relocation of Tenant will not change or affect any other
provision of this lease that is then in effect, including rent and reimbursement
amounts, except that the description of the suite or unit number will
automatically be amended.
     
x
B.
Landlord may not require Tenant to relocate to another location in the Property
without Tenant’s prior consent.
     
26.
SUBORDINATION:
       
A.
This lease and Tenant’s leasehold interest are and will be subject, subordinate,
and inferior to:
   
(1)
any lien, encumbrance, or ground lease now or hereafter placed on the leased
premises or the Property that Landlord authorizes;
   
(2)
all advances made under any such lien, encumbrance, or ground lease;
   
(3)
the interest payable on any such lien or encumbrance;
   
(4)
any and all renewals and extensions of any such lien, encumbrance, or ground
lease;
   
(5)
any restrictive covenant affecting the leased premises or the Property; and
   
(6)
the rights of any owners’ association affecting the leased premises or Property.
         
B.
Tenant must, on demand, execute a subordination, attomment, and non-disturbance
agreement that Landlord may request that Tenant execute, provided that such
agreement is made on the condition that this lease and Tenant’s rights under
this lease are recognized by the lien-holder.
       
27.
ESTOPPEL CERTIFICATES: Within 10 days after receipt of a written request from
Landlord, Tenant will execute and deliver to Landlord art estoppel certificate
that identifies the terms and conditions of this lease.
       
28.
CASUALTY LOSS:
         
A.
Tenant must immediately notify Landlord of any casualty loss in the leased
premises. Within 20 days after receipt of Tenants notice of a casualty loss.
Landlord will notify Tenant if the leased premises are less than or more than
50% unusable, on a per square foot basis, and if Landlord can substantially
restore the leased premises within 120 days after Tenant notifies Landlord of
the casualty loss.
         
B.
If the leased premises are less than 50% unusable and Landlord can substantially
restore the leased premises within 120 days after Tenant notifies Landlord of
the casualty, Landlord will restore the leased premises to substantially the
same condition as before the casualty. If Landlord fails to substantially
restore within the time required, Tenant may terminate this lease.
         
C.
If the leased premises are more than 50% unusable and Landlord can substantially
restore the leased premises within 120 days after Tenant notifies Landlord of
the casualty, Landlord may: (1) terminate this lease; or (2) restore the leased
premises to substantially the same condition as before the casualty, If Landlord
chooses to restore and does not substantially restore the leased premises within
the time required. Tenant may terminate this lease.
         
D.
If Landlord notifies Tenant that Landlord cannot substantially restore the
leased premises within 120 days after Tenant notifies Landlord of the casualty
loss, Landlord may; (1) choose not to restore and terminate this lease; or (2)
choose to restore, notify Tenant of the estimated time to restore, and give
Tenant the Option to terminate this lease by notifying Landlord within 10 days.

 
(TAR-2101) 5-26-06       Initialed for Identification by Tenant: HRP,____ , and
Landlord: LG, _____
Page 11 of 14
   
                                  Produced with ZipForm® by zipLogix 18070
Fifteen Mile Road, Fraser, Michigan 48026         www.zipLogix.com
POWER OF 3

 
 
 

--------------------------------------------------------------------------------

 
 

 
26202 Oak Ridge Dr. Bldg A #102
Commercial Lease concerning:
Spring, TX 77380

 

 
E.
If this lease does not terminate because of a casualty loss, rent will be
reduced from the date Tenant notifies Landlord of the casualty loss to the data
the leased premises are substantially restored by an amount proportionate to the
extent the leased premises are unusable.
       
29.
CONDEMNATION: If after a condemnation or purchase in lieu of condemnation the
leased premises are totally unusable for the purposes stated in this lease, this
lease will terminate. If after a condemnation or purchase in lieu of
condemnation the leased premises or Property are partially unusable for the
purposes of this lease, this lease will continue and rent will be reduced in an
amount proportionate to the extent the leased premises are unusable. Any
condemnation award or proceeds in lieu of condemnation are the property of
Landlord and Tenant has no claim to such proceeds or award. Tenant may seek
compensation from the condemning authority for its moving expenses and damages
to Tenant’s personal property.
   
30.
ATTORNEY’S FEES: Any person who is a prevailing party in any legal proceeding
brought under or related to the transaction described in this lease is entitled
to recover prejudgment interest, reasonable attorney’s fees, and all other costs
of litigation from the nonprevailing party.
       
31.
REPRESENTATIONS:
         
A.
Tenant’s statements in this lease and any application for rental are material
representations relied upon by Landlord. Each party signing this lease
represents that he or she is of legal age to enter into a binding contract and
is authorized to sign the lease. If Tenant makes any misrepresentation in this
lease or in any application for rental, Tenant is in default.
         
B.
Landlord is not aware of any material defect on the property that would affect
the health and safety of an ordinary person or any environmental hazard on or
affecting the Property that would affect the health or safety of an ordinary
person, except:     N
/A                                                                    
                   .        
C.
Each party and each signatory to this lease represents that: (1) It is not a
person named as a Specially Designated National and Blocked Person as defined in
Presidential Executive Order 13224; (2) It is not acting, directly or
Indirectly, for or on behalf of a Specially Designated and Blocked Person; and
(3) is not arranging or facilitating this lease or any transaction related to
this lease for a Specially Designated and Blocked Person. Any party or any
signatory to this lease who is a Specially Designated and Blocked person will
indemnify and hold harmless any other person who relies on this representation
and who suffers any claim, damage, loss. liability or expense as a result of
this representation.
       
32.
BROKERS:

 

 
A.
The brokers to this lease are:
       
Texas Real Estate and Company
 
Houston International Realty LLC
     Cooperating Broker
 License No.
 
Principal Broker
0529290 License No.
             
2420 Washington Ave
 
26202 Oak Ridge Dr. Bldg B.
   
Houston, TX 77007
 
Spring, TX 77380
   
Address
 
Address
             
(713) 337-1410
 
(281) 363-2845
(281) 363-8791
   
Phone
Fax
 
Phone
Fax
             
harveymosqueda@gmail.com
 
juan@ hirealty. us
   
E-mail
 
E-mail
             
Cooperating Broker represents Tenant.
 
Principal Broker: (Check only one box)
       
x represents Landlord only.
       
orepresents Tenant only.
       
ois an intermediary between Landlord and Tenant.

 
(TAR-2101) 5-26-06       Initialed for Identification by Tenant: HRP, ____ , and
Landlord: LG, ____
Page 12 of 14
   
                                     Produced with ZipForm® by zipLogix 18070
Fifteen Mile Road, Fraser, Michigan 48026          www.zipLogix.com
POWER OF 3

 
 
 

--------------------------------------------------------------------------------

 
 

 
26202 Oak Ridge Dr Bldg A # 102
Commercial Lease concerning:
SPRING, TX 77380

 

 
B.
Fees:
           
x
(1)
Principal Broker’s fee will be paid according to: (Check only one box).
   
o
(a)
a separate written commission agreement between Principal Broker and:
       
x Landlord  o Tenant.
   
o
(b)
the attached Addendum for Broker’s Fee.
         
o
(2)
Cooperating Broker’s fee will be paid according to: (Check only one box).
   
o
(a)
a separate written commission agreement between Cooperating Broker and:
       
o Principal Broker o Landlord o Tenant.
   
o
(b)
the attached Addendum for Broker’s Fee.
         
33.
ADDENDA: Incorporated into this lease are the addenda, exhibits and other
information marked in the Addenda and Exhibit section of the Table of Contents.
If Landlord’s Rules and Regulations are made part of this lease, Tenant agrees
to comply with the Rules and Regulations as Landlord may, at its discretion,
amend from time to time.
         
34.
NOTICES: All notices under this lease must be in writing and are effective when
hand-delivered, sent by mail, or sent by facsimile transmission to:




   
Tenant at the leased premises,
   
and a copy to:
 POWER 3
MEDICAL                                                                                                                                                                                              
                            Address:  2400 RESEARCH FOREST DR. THE WOODLANDS TX
77381                                                                                                            
                Phone:    (281)
466–1600                                                                                        
   Fax:
     
o Tenant also consents to receive notices by e-mail at:
_____________________________________________________________________________
           
Landlordat:
PROJECTS & DEVELOPMENTS OF HOUSTON
LLC                                                                                                                                                   
             Address: 26202 OAKRIDGE DR.
BLDG B                                                                                                                                                           
                            Phone:    (281)
363–2845                                                                                        
   Fax:
          and a copy to: HOUSTON INTERNATIONAL REALTY
LLC                                                                                                                                                                        
      Address: 26202 OAKRIDGE DR B 210 SPRING TX
77380                                                                                                                                                
         Phone: (281)
363–2845                                                                                           
   Fax:
      (281) 363–8791
   
o Landlord also consents to receive notices by e-mail at:              
______________________________________________________________________

 
35.
SPECIAL PROVISIONS:
   
Paragraph 14 Section D After The First Sentence, Must Add And Read “but
Excluding Those Fixtures That Were Placed On The Property By Landlord at
Tenant’s Request Prior To The Commencement Of The Lease.”
     
Paragraph 23. The Word “tangible” Must Be Placed Before Personal Property And
Must Read “. . .tenant Grants To Landlord A Lien And Security Interest Against
All Of Tenant’s Non–exempt TANGIBLE Personal Property. . .”.
     
Also See Attached Addendum.

 
(TAR-2101) 5-26-06          Initialed for Identification by Tenant: HRP, _____ ,
and Landlord: LG, _______
Page 13 of 14
   
                                      Produced with ZipForm® by zipLogix
18070 Fifteen Mile Road, Fraser, Michigan 48026        www.zipLogix.com
POWER 3

 
 
 

--------------------------------------------------------------------------------

 
 

 
26202 Oak Ridge Dr. Bldg A #102
Commercial Lease concerning:
Spring, TX 77380



36.
AGREEMENT OF PARTIES:
       
A.
Entire Agreement: This lease contains the entire agreement between Landlord and
Tenant and may not be changed except by written agreement.
       
B.
Binding Effect: This lease is binding upon and inures to the benefit of the
parties and their respective heirs, executors, administrator, successors, and
permitted assigns.
       
C.
Joint and Several: All Tenants are jointly and severally liable for all
provisions of this lease. Any act or notice to, or refund to, or signature of,
any one or more of the Tenants regarding any term of this lease, its renewal, or
its termination is binding on all Tenants.
       
D.
Controlling Law: The laws of the State of Texas govern the interpretation,
performance, and enforcement of this lease.
       
E.
Severable Clauses: If any clause in this lease is found invalid or unenforceable
by a court of law, the remainder of this lease will not be affected and all
other provisions of this lease will remain valid and enforceable.
       
F.
Waiver: Landlord’s delay, waiver, or non-enforcement of acceleration,
contractual or statutory lien, rental due date, or any other right will not be
deemed a waiver of any other or subsequent breach by Tenant or any other term in
this lease.
       
G.
Quiet Enjoyment: Provided that Tenant is not in default of this lease, Landlord
covenants that Tenant will enjoy possession and use of the leased premises free
from material interference.
       
H.
Force Majeure: If Landlord’s performance of a term in this lease is delayed by
strike, lock-out, shortage of material, governmental restriction, riot, flood,
or any cause outside Landlord’s control, the time for Landlord’s performance
will be abated until after the delay.
       
I.
Time: Time is of the essence. The parties require strict compliance with the
times for performance.

 
Brokers are not qualified to render legal advice, property inspections, surveys,
engineering studies, environmental assessments, tax advice, or compliance
inspections. The parties should seek experts to render such services. READ THIS
LEASE CAREFULLY. If you do not understand the effect of this Lease, consult your
attorney BEFORE signing.

     
Power 3 Medical Products
 
Projects & Developments of Hou
Tenant
 
Landlord
By
 
/s/ Helen R Park
 5/28/10
 
By
     /s/ Lilliena Guillermet
6-4-10
   
Date
 
Date
Printed Name 
 Helen R Park
   
Printed Name
 Lilliena Guillermet
 
Title
   CEO
   
Title
         
Tenant
 
Landlord
By
 
 
By
   
Date
 
Date
Printed Name
   
Printed Name
 
Title
   
Title
             

 
(TAR-2101) 5-26-06
Page 14 of 14
   
Produced with ZipForm® by zipLogix 18070 Fifteen Mile Road, Fraser, Michigan
48026     www.zipLogix.com
POWER OF 3

 
 
 

--------------------------------------------------------------------------------

 
 
 
(LOGO) [t70380001_v1.jpg]
Texas Association of  Realtors®
 
COMMERCIAL LEASEHOLD CONSTRUCTION ADDENDUM
(Landlord to Complete Construction)
 
USE OF THIS FORM BY PERSONS WHO ARE NOT MEMBERS OF THE TEXAS ASSOCIATION OF
REALTORS® IS NOT AUTHORIZED.
®Texas Association of REALTORS®, Inc. 2006

   
ADDENDUM TO THE COMMERCIAL LEASE BETWEEN THE UNDERSIGNED PARTIES CONCERNING THE
LEASED PREMISES AT   
26202 Oak Ridge Dr. Bldg A #102, Spring, TX 77380
 

 
A.
On or before                May 10, 2010               , Landlord will
substantially complete the improvements to the leased premises as described
below.
   
x
(1)
Landlord will complete the following improvements:
   
1. BUILD OUT ACCORDING TO PLAN (MUST BE SIGNED BY TENANT) .
   
2. INTERIOR WALLS TENANT TO CHOOSE WHITE OR TAN COLOR.
   
3. INTERIOR DOORS ARE 7 FT HIGH, 3 FT WIDE, CLEAR CLASS, KEYED DOOR LOCKS.
   
4. FLOORING IN OFFICE SPACE TO BE CARPET Beaulieu Solutions 12 Foot Wide
Commercial LOOP GRADE OR SIMILAR.
   
5. FLOORING IN LAB SPACE TO BE VYNIL TILE.
   
6. COMMERCIAL GRAITE BASE BOARD.
   
7. HOODS AND ALL LAB EQUIPMENT TO BE PROVIDED BY TENANT.
END IMPROVEMENTS SECTION.
       
o
(2) On or before                     N/A                    , Tenant will
specify in a separate written notice to Landlord the improvements that Tenant
desires Landlord to complete. If Landlord objects to any desired improvement,
Tenant will promptly amend Tenant’s notice to comply with Landlord’s objections.
Landlord will not unreasonably object to Tenant’s desired improvements.
   
B.
On or before                     N/A                    , Landlord will notify
Tenant of the total cost to complete the improvements described in Paragraph A.
including but not limited to costs of construction, permits, and plans. The
total cost to complete the improvements may not exceed
N/A                               (maximum cost). Landlord will pay
N/A                               of the cost to complete the improvements and
Tenant will pay the remainder. If the total cost to complete the improvements
exceeds the maximum cost, the lease will terminate and have no further effect
unless a party notifies the other party within           N/A      days after
Landlord notifies Tenant of the cost to complete the improvements that it will
pay the excess.
   
C.
Unless otherwise agreed by the parties in writing, any amount required to be
paid by Tenant under this addendum must be paid by Tenant to Landlord before
construction of the improvements commences.
   
D.
All construction required by this addendum will be performed by trained and
qualified persons in a good workman-like manner and will comply with applicable
building codes, local ordinances, governmental regulations, and statutes (e.g.,
ADA, Architectural Barriers, Landlord will obtain any required certificate of
occupancy.

 
(TAR-2111) 5-26-06
Initialed for Identification by Tenant: HRP, ______ , and Landlord: LG, ______
Page 1 of 2
Hou International Realty Spring, TX 77380
   
Phone: 281-363-2845
Fax:
Richard Foulkes
 
POWER OF 3
 
Produced with ZipForm® by zipLogix 18070 Fifteen Mile Road, Fraser, Michigan
48026          www.zipLogix.com

 
 
 

--------------------------------------------------------------------------------

 
 
Leasehold Construction Addendum concerning
26202 Oak Ridge Dr. Bldg A #102, Spring, TX 77380

 
E.
Tenant may, at reasonable times during construction, inspect the construction of
the improvements. Tenant may object to any deficiencies in the completion of the
improvements by providing specific written notice to Landlord and Landlord will
promptly cure the deficiencies. Upon completion of the improvements, Tenant will
acknowledge in writing (e.g., TAR NO, 2113) that the improvements have been
completed and that Tenant accepts the leased premises for the purposes of the
lease.
   
F.
Paragraph 3B of the lease governs any delay in the commencement of the lease or
occupancy by Tenant caused by the construction of the improvements.
   
G.
Special Provisions:
 
n/a

 
Power 3 Medical Products
   
Projects & Developments of Hou
 
Tenant
   
Landlord
               
By
/s/ Helen R. Park
05/28/10
 
By
/s/ Liliana Guillermet
6-4-10
     Date    
LILIANA GUILLERMET
Date
             
Tenant
   
Landlord
               
By
     
By
       
Date
     
Date

 
(TAR-2111) 5-26-06
Page 2 of 2
   
Produced with ZipForm® by zipLogix 18070 Fifteen Mile Road, Fraser, Michigan
48026          www.zipLogix.com
POWER OF 3

 
 
 

--------------------------------------------------------------------------------

 
 
(LOGO) [t70380001_v1.jpg]
Texas Association of Realtors®
COMMERCIAL LEASE ADDENDUM FOR BROKER’S FEE
 
USE OF THIS FORM BY PERSONS WHO ARE NOT MEMBERS OF THE TEXAS ASSOCIATION OF
REALTORS® IS NOT AUTHORIZED.
 Inc. 2006

 
ADDENDUM TO THE COMMERCIAL LEASE BETWEEN THE UNDERSIGNED LANDLORD AND TENANT
CONCERNING THE LEASED PREMISES AT 26202 Oak Ridge Dr. Bldg A #102, Spring, TX
77380.
 

 
A.
Leasing Fees: All leasing fees are earned when the above referenced lease is
executed.
       
(1)
          Projects and Developments of Houston          will pay Principal
Broker a leasing fee calculated and payable as follows:
             
x
(a)
          6.000          % of all base monthly rents to be paid for the term of
the lease and the same percentage of the expense reimbursements stated or
estimated in the lease, payable as follows: one-half of such amount at the time
Landlord and Tenant execute the lease and the remainder on the date the lease
commences.
             
o
(b)
          N/A          % of all base monthly rents to be paid for the term of
the lease and the same percentage of the expense reimbursements stated or
estimated in the lease, payable as
follows:           N/A                                                                                                                                     
       
                                                                                                                                                                                                                                                 .
             
o
(c)
  N/A                                                                                                                                                                                                                                        .
           
(2)
          HOUSTON INTERNATIONAL  REALTY LLC           will pay Cooperating
Broker a leasing fee calculated and payable as follows:
             
x
(a)
          3.000          % of all base monthly rents to be paid for the term of
the lease and the same percentage of the expense reimbursements stated or
estimated in the lease, payable as follows: one-half of such amount at the time
Landlord and Tenant execute the lease and the remainder on the date the lease
commences.
             
o
(b)
                             % of all base monthly rents to be paid for the term
of the lease and the same percentage of the expense reimbursements stated or
estimated in the lease, payable as follows:
                                                                                                                                      
              
       
                                                                                                                                                                                                                                     
           .
   
o
(c)
 
                                                                                                                                                                                                                                                .
   
B.
Renewal and Expansion Fees: If Landlord and Tenant subsequently extend, renew,
or expand the lease, including a new lease for more, less, or different space in
the Property or in any other property owned, controlled, or managed by Landlord,
the brokers will be paid the fees set forth below. The fees will be earned and
payable when the extension, renewal, expansion or new lease is executed or
commences, whichever is earlier.
       
(1)
                    N/A                     will pay Principal Broker a renewal
fee of:
             
o
(a)
          N/A          % of all base monthly rents to be paid for the term of
the extension, renewal, expansion, or new lease and the same percentage of the
expense reimbursements stated or estimated in the lease governing the extension,
renewal, expansion, or new lease.
             
o
(b)
N/A                                                                                                                                                                                                                                   
     
       
                                                                                                                                                                                                           
                                    .

 

(TAR-2102) 5-26-06 Initialed for Identification by Tenant: HRP, ______, and
Landlord: LG, ________ Page 1 of 2  Hou International Realty. Spring, TX 77380  
 
Phone: 281-363-2845
Fax:
Richard Foulkes
POWER OF 3
       
Produced with ZipForm® by zipLogix 18070 Fifteen Mile Road, Fraser, Michigan
48026        www.zipLogix.com
 


 
 

--------------------------------------------------------------------------------

 
 
Addendum for Broker’s Fee concerning 26202 Oak Ridge Dr. Bldg A # 102, Spring,
TX
77380                                                                                                                               

           
(2)
    N/A            will pay Cooperating Broker a renewal fee of:
         
ý
(a)
   1%     of all base monthly rents to be paid for the term of the extension,
renewal, expansion, or new lease and the same percentage of the expense
reimbursements stated or estimated in the lease governing the extension,
renewal, expansion, or new lease.
             
o
(b)
    N/A                                                                                                                                                                                                                                              
       
                                                                                                                                                                                                          
                                             .
         
C.
Fees in the Event of a Sale: If, during any time the lease is in effect or
during any time Tenant occupies the leased premises, including any extension,
renewal, or expansion, Tenant agrees to purchase the leased premises or Property
by oral or written agreement or option, brokers will be paid the additional fees
set forth below. The additional fees will be earned at the time Landlord and
Tenant enter into an agreement for the sale, purchase, or option for the leased
premises or Property, and are payable at the time the sale or purchase closes.
     
(1)
            N/A            will pay Principal Broker an additional fee of:
         
o
(a)
    N/A    %    of the sales price for the purchase.
             
o
(b)
     N/A                                                                                                                                                                                                                                           
.
           
(2)
            N/A            will pay Cooperating Broker an additional fee of:
         
o
(a)
   N/A   %    of the sales price for the purchase.
             
o
(b)
N/A                                                                                                                                                                                                                                                
.
   
D.
County: All fees under this addendum are payable in MONTGOMERY County, Texas.
   
E.
Attorney’s Fees: If Landlord, Tenant or any broker is a prevailing party in any
legal proceeding brought as a result of a dispute under this addendum or any
transaction related to or contemplated by this addendum, such party will be
entitled to recover from the non-prevailing parties all costs of such
proceeding, prejudgment interest, and reasonable attorney’s fees.
         
F.
Special Provisions:
 
N/A
     

 
Power 3 Medical Products
   
Projects & Developments of Hou
 
Tenant
   
Landlord
               
By
/s/ Helen R Park
5/28/10
 
By
/s/ LILIANA GUILLERMET
     
Date
   
Date
             
Tenant
   
Landlord
               
By
     
By
       
Date
     
Date
       
TEXAS REAL ESATATE & COMPANY
 
HOUSTON INTERNATIONAL REALTY LLC
 
Cooperating Broker
   
Principal Brower
               
By
/s/ Harvey Mosqueda
   
By
 /s/ JUAN C. SANCHEZ
5/28/10
HARVEY MOSQUEDA
Date
            JUAN C. SANCHEZ 
Date

 
(TAR-2102) 5-26-06
Page 2 of 2
   
Produced with ZipForm® by zipLogix 18070 Fifteen Mile Road, Fraser, Michigan
48026  www.zipLogix.com
POWER OF 3

 
 
 

--------------------------------------------------------------------------------

 
 
(LOGO) [t70380001_v1.jpg]
 
Texas Association of Realtors®
COMMERCIAL LEASE PARKING ADDENDUM
USE OF THIS FORM BY PERSONS WHO ARE NOT MEMBERS OF THE TEXAS ASSOCIATION OF
REALTORS® IS NOT AUTHORIZED.
®Texas Association of REALTORS®, Inc. 2006

   
ADDENDUM TO THE COMMERCIAL LEASE BETWEEN THE UNDERSIGNED PARTIES CONCERNING THE
LEASED PREMISES AT 26202 Oak Ridge Dr. Bldg A#102, Spring, TX
77380                                                                                              
                                                          
                                                                            
                                                                                                         
                                                      
                                                                                                                                 

 
A.
Parking Type:
         
x
(1)
Common Parking: Tenant and Tenant’s employees may park no more than    8 
vehicles on the Property in the common parking areas located on the Property.
         
o
(2)
Restricted Common Parking for Tenants: Tenant and Tenant’s employees may park no
more than            vehicles on the Property in the areas restricted for use by
tenants of the Property.
         
o
(3)
Assigned Parking: Tenant’s assigned parking areas are identified as follows:
             
o
(a)
                                               
                                                                                                                                                                                                                                                     .
                 
o
(b)
as shown on the attached Exhibit ___________________.
           
B.
In addition to any other rent, Tenant will pay, on or before the first day of
each month during the term of the above-referenced lease, $
n/a                               as rent for the parking areas.
   
C.
Tenant may not assign, sublet, or trade any parking space or parking area.
   
D.
Tenant may not use any parking spaces or areas on the Property to store any
vehicle, boats, trailers, or any other personal property.
   
E.
Tenant’s guests, patrons, or invitees may park only in those areas designated by
Landlord for Tenant’s guests, patrons, or invitees.
   
F.
Landlord may, but is not obligated to, institute controlled-access systems to
the parking areas, including but not limited to systems such as vehicle
identification stickers, license numbers, or controlled-access devices. At the
time the lease ends, Tenant must return all access devices to Landlord and pay
the amounts in (2) and (3) below if Tenant fails to return an access device. If
Landlord Issues controlled-access devices to Tenant, Tenant will:
 
(1)
promptly report any lost device to Landlord:
 
(2)
reimburse Landlord its cost to replace the lost access device; and
 
(3)
pay Landlord a service fee of $ _______________________ for each lost access
device.

 
(TAR-2107) 5-26-06
Initialed for Identification by Tenant: HRP,         , and Landlord: LG,        
Page l of 2

 
[ILLEGIBLE] International Realty-Spring, TX 77300
   
Phone: 281-363-2845
Fax:
Richard Foulkes
POWER OF 3
 
Produced with ZipForm® by zipLogix 18070 Fifteen Mile Road, Fraser, Michigan
48026   www.zipLogix.com

 
 
 

--------------------------------------------------------------------------------

 


Parking Addendum concerning
          26202 Oak Ridge Dr. Bldg A #102, Spring, TX 77380



G.
If Tenant fails to timely pay the rent stated in Paragraph B, Landlord may: (i)
exercise Landlord’s remedies under the default provisions of the lease; or (ii)
terminate Tenant’s access to the restricted or assigned parking areas by
providing Tenant with not less than 5 days written notice of Landlord’s intent
to terminate Tenant’s access. If Landlord terminates Tenant’s access to the
parking areas under this paragraph, the parking areas will be deemed to be
released by Tenant for all purposes and Landlord may assign or lease the parking
areas to others.
   
H.
Special Provisions:
 
Tenant cannot park in covered parking as they are assigned parking spaces.
Covered parking spaces can be leased out in the amount of $100.00 a month per
space. End special provisions.

 
Power 3 Medical Products
   
Projects & Developments of Hou
 
Tenant
   
Landlord
               
By
/s/ Helen R Park
05/28/10
 
By
/s/ LILIANA GUILLERMET
  6-4-10    
Date
   
Date
             
Tenant
   
Landlord
               
By
     
By
       
Date
     
Date

 
(TAR-2107) 5-26-06
Page 2 of 2
   
Produced with ZipForm® by zipLogix 18070 Fifteen Mile Road, Fraser, Michigan
48026    www.zipLogix.com
POWER OF 3

 
 